
	

115 HR 5602 IH: Affordable Housing Protection Act
U.S. House of Representatives
2018-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5602
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2018
			Mr. Sean Patrick Maloney of New York (for himself and Mr. Espaillat) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the United States Housing Act of 1937 to establish pass-through lease arrangements for
			 uninhabitable dwelling units, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Affordable Housing Protection Act. 2.Pass-through lease arrangements for uninhabitable dwelling unitsSection 8(c) of the United States Housing Act of 1937 (42 U.S.C. 1437f(c)) is amended by adding at the end the following new paragraph:
			
				(7)Pass-through lease arrangements
 (A)In generalAny owner of a covered dwelling unit that was rendered uninhabitable shall, if approved by the Secretary, temporarily lease a habitable dwelling unit in another building for the covered resident for the period during which such unit is repaired.
 (B)GuidanceThe Secretary shall issue guidance establishing policies for a temporary lease arrangement described in subparagraph (A), which shall include—
 (i)a description of the process and the length of time allowed for identifying a habitable dwelling unit in another building; and
 (ii)procedures if such a habitable dwelling unit is not available. (C)PaymentsThe following conditions shall apply to a temporary lease arrangement described under subparagraph (A):
 (i)Owner paymentsThe owner of a covered dwelling unit shall be responsible for ensuring that the owner of the unit temporarily leased receives monthly payments for rent.
 (ii)Covered resident paymentsA covered resident residing in a unit temporarily leased shall make monthly payments for rent to the owner of the covered dwelling unit such covered resident previously occupied. Such payments may not exceed the maximum monthly rent established pursuant to the assistance contract.
 (D)Repaired covered dwelling unitsUpon completion of repairs to a covered dwelling unit that was rendered uninhabitable, the owner of such unit shall provide written notice to the covered resident that such unit is habitable and that the covered resident may choose to return to such unit. The owner may not offer such unit to another eligible applicant under this section unless—
 (i)the covered resident chooses not to return to such unit; and (ii)the owner terminates the temporary lease arrangement described in subparagraph (A).
 (E)ApplicationThis paragraph shall apply to the renewal of any assistance contract for project-based assistance under this section.
 (F)DefinitionsIn this paragraph: (i)Covered dwelling unitThe term covered dwelling unit means an existing dwelling unit that receives project-based assistance through an assistance contract under this section.
 (ii)Covered residentThe term covered resident means a resident of a covered dwelling unit before such unit was rendered uninhabitable. (iii)Habitable dwelling unitThe term habitable dwelling unit means a dwelling unit for which a third party inspector approved by the Secretary, has determined meets housing quality standards established under section 6(f) or physical condition standards and physical inspection requirements under section 200.855 of title 24, Code of Federal Regulations..
		
